PER CURIAM
Movant Hassen Mohammad ("Mohammad") appeals the motion court's denial, without an evidentiary hearing, of his amended motion for post-conviction relief under Mo. Sup. Ct. Rule 24.035.1 Mohammad plead guilty to eight counts of the class C felony of burglary in the second degree, seven counts of the class D felony of stealing, and one count of the class D felony of property damage in the first degree.
Mohammad contends the motion court clearly erred in denying his motion for post-conviction relief without a hearing, claiming he received ineffective assistance of counsel where his attorney did not file and litigate a motion to suppress evidence taken from his impounded Acura as part of a routine inventory search he consented to.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
We affirm the judgment pursuant to Rule 84.16(b).

All rule citations are to Missouri Supreme Court Rules (2015) unless otherwise indicated.